Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-23 directed to a method for producing shape memory alloy powder, non-elected without traverse.  Accordingly, claims 12-23 have been cancelled, as set forth in the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Rees on May 19, 2021.

The application has been amended as follows:
Claim 1, line 3: amend “a metal wire” to “the metal wire”
Claim 1, line 3: amend “a spiral” to “the spiral”
Cancel claims 12-23
Specification, [0048], lines 6-7: amend “(150 µm diameter wire)” to “(150 µm diameter wire 606)”  
Specification, [0048], line 7: amend “(300 µm diameter wire)” to “(300 µm diameter wire 604)”  
Specification, [0048], lines 7-8: amend “(500 µm diameter wire)” to “(500 µm diameter wire 602)”  
Specification, [0050], line 2: amend “according to embodiments.” to “according to embodiments at 120 minutes 902, 150 minutes 904, and 180 minutes 906, respectively.”  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Gao et al. (US 2018/0142377A1) (hereinafter “Gao”) and Yang Shao et al. Preparing TiNiNb shape memory alloy powders by hydriding-dehydriding process, Smart Materials and Structures (2016) (hereinafter “Shao”).

Gao teaches a medical instruments made of mono-crystalline shape memory alloy, which can be an orthodontic wire (Gao, [0013]). Moreover Gao teaches that the method of forming the wire can include acid etching after forming the wire by mono-crystalline formation (Gao, [0013]). 
However, Gao does not disclose or suggest forming a spiral groove on a metal wire by hydriding the metal wire using acid for a period of time to form a spiral groove along a length of 

Further Shao teaches a method of preparing TiNiNb shape memory alloy powders by a hydriding-dehydriding process in which a TiNiNb wire was subjected to gaseous hydrogenation at a hydrogen pressure of 3.0 MPa at 290°C for 1 hour in a high-pressure stainless vessel, then ground into ultrafine particles, and finally dehydrided in a vacuum at 650°C for 30 minutes (Shao, pg. 2, “Experiments”, first paragraph). 
However, Shao does not disclose or suggest that hydriding a metal wire to form a spiral groove along a length of the metal wire, dehydriding the metal wire, or that the spiral groove forms on the metal wire as a result of a transformation caused by a volume expansion of the wire during hydriding.

Therefore, it is clear that Gao and Shao, either alone or in combination, do not disclose or suggest the present invention.  

In light of the above, claims 1-11 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732